Citation Nr: 0711498	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  94-42 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.L.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board Remands of September 2000 and 
September 2003.  This matter was originally on appeal from a 
December 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In the remands, the Board also remanded the veteran's claim 
of entitlement to special monthly pension.  In a rating 
decision dated in June 2006, the RO granted that claim and it 
is no longer before the Board.  In a decision dated in August 
2002, the Board reopened the veteran's previously disallowed 
claim of entitlement to service connection for PTSD.  This 
reopened claim is now before the Board.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in December 2001 and a 
transcript of this hearing is of record.  At the hearing, the 
veteran only presented testimony regarding his claim of 
entitlement to special monthly pension, and not with regards 
to the issue of service connection for PTSD that is presently 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD as a result of 
incidents that occurred while he served in Vietnam.  
Specifically, he claims that he was subject to rocket and 
mortar attacks between June 1968 and 1969 while assigned to A 
Battery, 4th Battalion, 16th Artillery, of the 4th Infantry 
Division.  

The Board finds that VA has a duty to further assist the 
veteran in verifying the occurrence of the claimed in-service 
stressors and obtaining relevant service records.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  Unit records showing attacks on a veteran's unit are 
"credible supporting evidence" that the veteran experienced 
the attacks personally.  Pentecost v. Principi, 16 Vet. App. 
124, 128-129 (2002).  As such, the Board finds that the 
history of the veteran's unit for the period between June 
1968 to June 1969 should be researched for the purpose of 
verifying the occurrence of the claimed stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the U.S. Army and 
Joint Service Records Research Center 
(JSRRC) review unit history of A 
Battery, 4th Battalion, 16th Artillery, 
of the 4th Infantry Division for the 
period between June 1968 to June 1969 
for the purpose of verifying whether 
that unit came under enemy rocket and 
mortar attacks.

2.  Following the above, the RO must 
make a specific determination as to 
whether any of the claimed stressors 
are sufficiently verified, based on a 
review of the entire evidentiary 
record.  All credibility issues related 
to this matter should be addressed at 
that time.  
 
3.  Thereafter, the veteran's claim of 
entitlement to service connection for 
PTSD should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




